NOTICE
      The text of this opinion can be corrected before the opinion is published in the
      Pacific Reporter. Readers are encouraged to bring typographical or other formal
      errors to the attention of the Clerk of the Appellate Courts:
                          303 K Street, Anchorage, Alaska 99501
                                   Fax: (907) 264-0878
                            E-mail: corrections @ akcourts.us


             IN THE COURT OF APPEALS OF THE STATE OF ALASKA


RICHARD DORSEY,
                                                     Court of Appeals No. A-12468
                           Appellant,              Trial Court No. 3AN-06-06987 CR

                    v.
                                                              OPINION
STATE OF ALASKA,

                           Appellee.                  No. 2689 — January 22, 2021


             Appeal from the Superior Court, Third Judicial District,
             Anchorage, Philip R. Volland, Patrick J. McKay, and Jack W.
             Smith, Judges.

             Appearances: Marcelle K. McDannel, Assistant Public
             Advocate, and Chad Holt, Public Advocate, Anchorage, for the
             Appellant. Elizabeth T. Burke, Assistant Attorney General,
             Office of Criminal Appeals, Anchorage, and Jahna Lindemuth,
             Attorney General, Juneau, for the Appellee.

             Before: Allard, Chief Judge, and Wollenberg and Harbison,
             Judges.

             Judge WOLLENBERG.


             Following a jury trial, Richard Dorsey was convicted of second-degree
sexual assault for making hand-to-genital contact with a woman in a grocery store in
Anchorage.
             On appeal, Dorsey raises three claims.
             First, Dorsey argues that the evidence presented at his trial was insufficient
to establish that the sexual contact was accomplished by the use of force, as required by
the second-degree sexual assault statute. But when we review a claim of evidentiary
insufficiency, we are required to view the evidence in the light most favorable to the
jury’s verdict.1 Viewing the evidence in this light, we conclude that Dorsey’s conviction
is supported by sufficient evidence.
             Second, Dorsey argues that the trial court erred in ruling that, if Dorsey
pursued his proposed involuntary intoxication defense, the court would instruct the jury
on the “guilty but mentally ill” verdict. Following the court’s ruling, Dorsey declined
to pursue his involuntary intoxication defense, and he argues that the court’s ruling
denied him due process by precluding him from presenting his defense.
             The State concedes that the trial court erred in ruling that, if the jury
accepted Dorsey’s proposed involuntary intoxication defense, it would be obliged to find
Dorsey “guilty but mentally ill.” We agree. We conclude, however, that the court’s
error was harmless because Dorsey failed, in the first instance, to articulate a valid
defense based on his purported involuntary intoxication.
             Finally, Dorsey argues that the trial court erred in declining to find, as a
mitigating factor, that his conduct was “among the least serious conduct included within
the definition of the offense” for purposes of sentencing.2 We conclude that the court did
not apply the proper analysis, and we therefore remand for reconsideration of this
mitigating factor.




   1
       See Iyapana v. State, 284 P.3d 841, 848-49 (Alaska App. 2012).
   2
       AS 12.55.155(d)(9).

                                          –2–                                         2689
       Underlying facts
             Because Dorsey challenges the sufficiency of the evidence to support his
conviction, we present the following background facts in the light most favorable to
upholding the jury’s verdict.3
             On the evening of July 3, 2006, S.W. was shopping in a Carrs grocery store
in Anchorage. While standing in an aisle looking at a book, S.W. suddenly felt the back
of her skirt being lifted. S.W. turned around, and a man, later identified as Dorsey,
quickly apologized and told S.W. that he thought she was his ex-girlfriend.
             According to S.W.’s testimony, she turned back around and continued
reading, and she assumed Dorsey was walking away. But almost immediately, S.W. felt
the back of her skirt being lifted for a second time. When she turned around, Dorsey
started lifting the front of her skirt. S.W. struggled with Dorsey to keep her skirt down,
while he tried to lift it up. During this struggle, S.W. “felt [Dorsey’s] fingers press up
against [her] vagina.” (S.W. was wearing underwear.) At that point, S.W. yelled at
Dorsey, and he ran down the aisle.
             The encounter between S.W. and Dorsey was captured by the store’s video
surveillance system. The video showed Dorsey approaching S.W. unnoticed from
behind, lifting the back of S.W.’s skirt, and leaning down as if to look under her skirt.
The video next showed S.W. turning around to face Dorsey, and Dorsey appearing to
speak to S.W. The video then showed Dorsey and S.W. struggling, both bending down
with their hands near the hemline of S.W.’s skirt. The entire incident lasted between five
and six seconds, and the struggle between Dorsey and S.W. over S.W.’s skirt lasted two
video frames — approximately two seconds.




   3
       See Iyapana, 284 P.3d at 848-49.

                                          –3–                                        2689
             As Dorsey fled, S.W. followed him out of the store, and she yelled that she
had been assaulted. Several bystanders came to her assistance, and S.W. (and others)
called 911. One bystander followed Dorsey as he left Carrs, walked to a nearby
restaurant and tried to conceal himself behind some bushes outside the restaurant. When
the police arrived, Dorsey emerged from the bushes.
             Dorsey waived his Miranda rights and was interviewed by the police. In
the interview, which was later played at trial, Dorsey alternately said that he had simply
bumped into S.W., that he had not touched her at all, and that he was not sure whether
he had touched her. Dorsey suggested that he may have lost his balance, and then said,
“I don’t know if my leg hit her or her leg or her knee or what.” Although Dorsey gave
conflicting accounts as to whether he had made contact with S.W., he denied touching
her genitals. When asked if he touched S.W.’s vagina, Dorsey responded, “Oh, no, I
don’t — no, that’s too deep.”
             A grand jury indicted Dorsey for second-degree sexual assault for engaging
in sexual contact with S.W. without her consent.4


       Proceedings
             Prior to trial, Dorsey filed a notice of his possible reliance on the defense
of involuntary intoxication. He also filed a notice that, in support of this defense, he
planned to call Dr. Paul Craig as an expert witness in neuropsychology.
             Dorsey sought to argue that his conduct was the result of an adverse
reaction to the prescription muscle relaxant Zanaflex, which he asserted that he had taken
for the first and only time about two hours before the assault. Dorsey claimed that the
Zanaflex put him in a state of “transient mild delirium,” and rendered him unable to


   4
       AS 11.41.420(a)(1).

                                          –4–                                        2689
conform his conduct to the requirements of the law. Dorsey submitted proposed jury
instructions in support of this defense.
              Ultimately, the court ruled that if Dorsey pursued this defense, the court
would instruct the jury that, if the jury accepted the defense, it must find Dorsey “guilty
but mentally ill.” Dorsey elected not to pursue the defense, and the court precluded
Dorsey from presenting the testimony of Dr. Craig at trial.
              At trial, Dorsey argued that, while he had lifted up S.W.’s skirt, he had not
engaged in sexual contact, an assertion he maintained was supported by the surveillance
video. The jury was unable to reach a unanimous verdict, and the court declared a
mistrial.
              Several months later, Dorsey’s case proceeded to a second jury trial, with
a different judge presiding. Dorsey renewed his request to pursue his involuntary
intoxication defense, but the court adopted the original judge’s ruling that this defense
would trigger an instruction on the “guilty but mentally ill” verdict.5 Dorsey again
declined to pursue the defense. Dorsey argued that he had not engaged in sexual contact
and had only intended to lift S.W.’s skirt.
              The second jury found Dorsey guilty of second-degree sexual assault.
              As a first felony offender, Dorsey faced a presumptive sentencing range of
5 to 15 years.6 Dorsey proposed three statutory mitigating factors, including that his



   5
       At his second trial, Dorsey also initially sought to raise a voluntary intoxication
defense, in order to negate the intent element of attempted second-degree sexual assault,
which the State decided to pursue as a lesser included offense. The court agreed that
intoxication could validly negate the intent element of the attempt charge, but ruled that
Dr. Craig would not be permitted to testify to Dorsey’s self-serving hearsay statements,
absent a further evidentiary foundation. Dorsey did not present Dr. Craig as a witness.
   6
       AS 12.55.125(i)(3)(A).

                                           –5–                                        2689
conduct was among the least serious included within the definition of the offense.7 The
court rejected all of Dorsey’s proposed mitigators and imposed a sentence of 10 years’
imprisonment with 5 years suspended and a 10-year term of probation.
              This appeal followed.


        Why we conclude that the evidence was sufficient to support Dorsey’s
        conviction
              Dorsey first challenges the sufficiency of the evidence to support his
conviction for second-degree sexual assault. To prove this charge, the State was required
to establish that (1) Dorsey knowingly engaged in sexual contact with S.W., (2) the
sexual contact was “without consent” as that term is defined in AS 11.41.470(8), and (3)
Dorsey acted at least recklessly with respect to the circumstance that the sexual contact
was “without consent.”8 Sexual contact includes “knowingly touching, directly or
through clothing, the victim’s genitals.”9
              Under AS 11.41.470(8)(A), an act of sexual contact is “without consent”
if a person “with or without resisting, is coerced by the use of force . . . or by the express
or implied threat of death, imminent physical injury, or kidnapping[.]”10 As we
explained in Inga v. State, under this definition, the State must prove both “that the
victim was not willing to engage in the sexual activity, and that the victim was coerced



   7
        AS 12.55.155(d)(9).
   8
        AS 11.41.420(a)(1); Inga v. State, 440 P.3d 345, 348 (Alaska App. 2019).
   9
        AS 11.81.900(b)(61)(A)(i).
   10
        Under AS 11.41.470(8)(B), “without consent” also includes “incapacitat[ion] as a
result of an act of the defendant.” That portion of the definition is not at issue in Dorsey’s
case.

                                             –6–                                         2689
by force or by the threat of force.”11 We further explained that the force that the
defendant uses or threatens to use “must be more than simply the bodily impact or
restraint inherent in the charged act.”12
              On appeal, Dorsey does not dispute that the jury could have reasonably
found that he engaged in sexual contact with S.W. Rather, Dorsey argues that the State
failed to present sufficient evidence that he used force beyond that which was necessary
to accomplish the sexual contact. Specifically, he argues that “by the time S.W. had an
opportunity to voice a protest to Dorsey’s conduct, he had withdrawn his hand and begun
to walk away.” Accordingly, Dorsey asserts that the “momentary contact with S.W.”
was accomplished “by surprise rather than force.”13
              But under our criminal code, “force” is defined as any “bodily impact,
restraint, or confinement or the threat of imminent bodily impact, restraint, or
confinement.”14 Viewing the evidence, and all reasonable inferences to be drawn from
that evidence, in the light most favorable to the jury’s verdict, we conclude that a
reasonable juror could conclude that Dorsey’s act of touching S.W.’s genitals was
“coerced by the use of force” for purposes of Alaska’s definition of “without consent.”15

   11
        Inga, 440 P.3d at 349.
   12
        Id.
   13
        See State v. Townsend, 2011 WL 4107008, at *4 (Alaska App. Sept. 14, 2011)
(unpublished), in which a majority of this Court concluded that brief sexual contact (i.e., a
man grabbing another man’s penis in a crowded bar) that was accomplished by surprise was
not, as matter of law, sexual assault because the evidence was insufficient to establish that
the victim was “coerced by the use of force,” as required by the definition of “without
consent.”
   14
        AS 11.81.900(b)(28).
   15
        See Iyapana v. State, 284 P.3d 841, 848-49 (Alaska App. 2012) (“When [this Court]
                                                                           (continued...)

                                            –7–                                         2689
              In particular, according to S.W.’s testimony, after Dorsey lifted the back
of her skirt the second time, she turned around, and Dorsey attempted to lift the front of
her skirt. S.W. testified that she was “struggling” and “fight[ing]” with Dorsey to keep
her skirt down, while he was trying to lift it up. The police officer who viewed the
grocery store surveillance video similarly described the incident as involving “an
obvious struggle that last[ed] several seconds.” S.W. testified that, at some point during
that struggle, she felt Dorsey’s “fingers press up against [her] vagina.” The jury could
reasonably infer from the surveillance footage and testimony that S.W. was fighting to
keep Dorsey’s hands out of her skirt and that, by the time the sexual contact occurred,
S.W. was aware of and actively resisting Dorsey’s attempts to get his hands under her
skirt.
              In his reply brief, Dorsey acknowledges S.W.’s testimony about the
struggle, but challenges her credibility and argues that the “sliver of time” shown by the
surveillance video was not long enough “for anything more than a grope accomplished
by surprise rather than one committed after a struggle.”
              But we are required to view the evidence in the light most favorable to the
jury’s verdict. Even if the sexual contact was fleeting, the jury could have reasonably
found that it was accomplished by force. Accordingly, we reject Dorsey’s challenge to
the sufficiency of the evidence supporting his sexual assault conviction.




   15
       (...continued)
review[s] the sufficiency of the evidence to support . . . convictions, we view the evidence
in the light most favorable to the verdict and ask whether a reasonable juror could have
concluded that the defendant was guilty beyond a reasonable doubt.” (citation omitted)).

                                           –8–                                         2689
       The litigation surrounding Dorsey’s request for an involuntary intoxication
       instruction and the court’s ruling on Dorsey’s request
               As we mentioned earlier, prior to Dorsey’s first trial, defense counsel filed
a notice of possible reliance on the defense of involuntary intoxication. Defense counsel
also filed a notice of expert, neurospychologist Dr. Paul Craig.
               At several hearings outside the presence of the jury, Dorsey’s attorneys
explained to the court that, if permitted to testify, Dr. Craig would offer his opinion that,
at the time Dorsey engaged in the charged conduct, Dorsey was experiencing a “mild
transient delirium” from his ingestion of the prescription muscle relaxant, Zanaflex. The
factual basis for Dr. Craig’s conclusion was Dorsey’s own self-report, during his
evaluative interview with Dr. Craig, that he had ingested Zanaflex for the first time prior
to the charged incident. The attorneys further explained that Dr. Craig would testify that,
due to the resulting delirium, Dorsey “could not conform his conduct to the requirements
of the law.”
               Dorsey’s attorneys specifically disclaimed any argument that Dorsey did
not know what he was doing at the time of the charged conduct. Rather, the attorneys
stated, Dr. Craig would testify that Dorsey was simply “a little bit more impulsive” and
“less inhibited” as a result of his ingestion of Zanaflex.
               Dorsey’s attorneys pointed the court to the defense’s proposed jury
instructions, which further outlined the contours of Dorsey’s potential defense. In
particular, Dorsey’s attorneys proposed instructing the jury that Dorsey should be
absolved of criminal liability if he was involuntarily intoxicated at the time of the
charged conduct, and if, as a result, he “lacked substantial capacity to appreciate that his
conduct was criminal or wrong or lacked substantial capacity to conform his conduct to




                                            –9–                                         2689
the requirements of the law.”16 Dorsey’s attorneys proposed the following definition of
involuntary intoxication: “intoxication caused by substances ingested pursuant to
medical advice, or by substances the defendant did not know, nor should he have known,
had a tendency to cause intoxication.”17
              The State objected to Dorsey’s involuntary intoxication defense and to
Dr. Craig’s proposed testimony. First, the State argued that “transient mild delirium”
was legally insufficient to qualify Dorsey for an involuntary intoxication defense.
Second, the State argued that the theory that Dorsey had suffered from an adverse
reaction to Zanaflex was based solely on Dorsey’s own statements to Dr. Craig, which
the State argued were inadmissible hearsay.
              The court ultimately ruled that an adverse reaction to prescription
medication was a legally adequate basis for proceeding with an involuntary intoxication
defense. But in the absence of a statutory provision specifically allowing the defense as
a form of excuse, the court concluded, based on the Alaska Supreme Court’s decision
in Evans v. State, that Dorsey’s proposed involuntary intoxication defense was a subset
of an insanity defense.18 The court reasoned that in Alaska, a person “is not absolved of
criminal responsibility” under AS 12.47.010 (Alaska’s insanity defense statute) based
on the notion that the person cannot conform their conduct to the requirements of the




   16
        Dorsey based his proposed instructions, in part, on the Model Penal Code § 2.08.
   17
       For this definition, Dorsey cited the Model Penal Code § 2.08(5)(b) (Am. Law Inst.,
Proposed Official Draft 1962), defining “self-induced intoxication” as: “intoxication caused
by substances that the actor knowingly introduces into his body, the tendency of which to
cause intoxication he knows or ought to know, unless he introduces them pursuant to medical
advice or under such circumstances as would afford a defense to a charge of crime.”
   18
        See Evans v. State, 645 P.2d 155 (Alaska 1982).

                                           – 10 –                                      2689
law.19 The court therefore ruled that it would instruct the jury that, if the jury accepted
Dorsey’s involuntary intoxication defense, it was required to find Dorsey “guilty but
mentally ill” under AS 12.47.030.
              To preserve the record and inform any specific rulings on admissibility, the
court then took testimony from Dr. Craig outside the presence of the jury. Dr. Craig
testified that he had conducted a two-day examination of Dorsey; this examination
included neuropsychological testing as well as an interview with Dorsey about his
memory of the incident and his personal history. Dr. Craig testified, consistent with the
defense attorney’s proffer, that, on the day of the incident, Dorsey was suffering from an
adverse reaction to Zanaflex, which Dorsey reported to have taken for the first time about
two hours before the incident. According to Dr. Craig, the Zanaflex put Dorsey into a
“confusional” and “unusually disinhibited” state that Dr. Craig characterized as
“transient mild delirium.” This delirium, Dr. Craig testified, was “sufficient to disinhibit
[Dorsey] to the point that he engaged in [the charged] behavior.”
              Dr. Craig compared Dorsey’s condition to intoxication from the
consumption of alcohol, which Dr. Craig also described as a form of “transient delirium.”
Dr. Craig distinguished a “severe delirium,” under which someone is “so drunk that
they’re in a blackout state,” with the “mild delirium” that Dorsey had suffered, which
Dr. Craig likened to the disinhibition one might experience after drinking between two
and four martinis.
              Dr. Craig testified that there was “no question” that Dorsey’s behavior in
the grocery store was purposeful — that Dorsey “was purposefully leaning over . . . and
purposefully looking under [S.W.’s] skirt” — and that, if Dorsey did touch S.W., he

   19
       See Hart v. State, 702 P.2d 651, 654-58 (Alaska App. 1985) (explaining the removal
of the “irresistible impulse” or volitional prong from the insanity statute to the “guilty but
mentally ill” statute).

                                           – 11 –                                        2689
would have known he was doing so. Despite Dorsey’s awareness of his actions,
however, Dr. Craig claimed that Dorsey’s state of delirium, when superimposed upon
his preexisting neuropsychological deficits, placed Dorsey in a condition in which he
“lacked the substantial capacity to conform his behavior to the requirements of the law.”
               Following Dr. Craig’s testimony, and based on the court’s prior ruling that
a successful involuntary intoxication defense would trigger a “guilty but mentally ill”
verdict, Dorsey declined to pursue his involuntary intoxication defense. Dorsey’s first
trial resulted in a mistrial.
               At Dorsey’s second trial, the issue of involuntary intoxication and
Dr. Craig’s testimony again arose. The judge presiding over the second trial agreed with
the prior judge’s ruling that if the defense pursued involuntary intoxication, the jury
would be instructed on the verdict of “guilty but mentally ill.” Dorsey again elected not
to pursue the defense, and he was convicted at his second trial.


       Why we conclude that the trial court erred in ruling that Dorsey’s
       involuntary intoxication defense triggered the need for a “guilty but
       mentally ill” verdict form, but that this error was harmless
               On appeal, Dorsey argues that the trial court erred in ruling that, if Dorsey
pursued an involuntary intoxication defense, then the court would instruct the jury that,
if it accepted the defense, it must return a verdict of “guilty but mentally ill.”
               Under AS 12.47.030(a), a defendant is “guilty but mentally ill” if, at the
time the defendant engaged in the criminal conduct, “the defendant lacked, as a result of
a mental disease or defect, the substantial capacity either to appreciate the wrongfulness
of that conduct or to conform that conduct to the requirements of law.” A defendant who
is found “guilty but mentally ill” is not relieved of criminal responsibility and is actually
subject to harsher consequences than a defendant who is simply found “guilty” of the


                                           – 12 –                                       2689
same offense.20 For example, although the Department of Corrections is required to
provide mental health treatment to a “guilty but mentally ill” defendant during the term
of incarceration, the defendant is ineligible for parole or furlough while the need for
treatment continues.21
              Dorsey’s attorneys suggested that Dr. Craig would testify that due to an
adverse reaction to Zanaflex, Dorsey was unable to conform his conduct to the
requirements of the law, and the trial court appears to have relied on this information as
the basis for determining that AS 12.47.030 applied.
              The State concedes that a “guilty but mentally ill” verdict form was
inappropriate under the circumstances of Dorsey’s case. We conclude that this
concession is well-founded.22
              The insanity statute, the diminished capacity statute, and the “guilty but
mentally ill” statute — codified at AS 12.47.010 to AS 12.47.030 — are all premised on
the notion that the defendant was suffering from a “mental disease or defect” at the time
of the charged conduct. This phrase has a specific definition under Alaska law. For
purposes of AS 12.47, “mental disease or defect” is defined, in pertinent part, as “a




   20
       See State v. Clifton, 315 P.3d 694, 702-04 (Alaska App. 2013) (discussing the
additional parole restrictions imposed on a person who is found “guilty but mentally ill”).
   21
       See Palmer v. State, 379 P.3d 981, 988 (Alaska App. 2016) (discussing the conditions
of a “guilty but mentally ill” verdict, as set out in AS 12.47.050).
   22
       See Marks v. State, 496 P.2d 66, 67-68 (Alaska 1972) (requiring an appellate court to
independently assess whether a concession of error “is supported by the record on appeal and
has legal foundation”).

                                          – 13 –                                       2689
disorder of thought or mood that substantially impairs judgment, behavior, capacity to
recognize reality, or ability to cope with the ordinary demands of life.”23
              In the 1982 commentary accompanying the enactment of the current
insanity statute, the legislature explained that the statutory definition of “mental disease
or defect” was “intended to include those major mental disorders such as schizophrenia,
severe mood disorders, or profound organic mental disorders which substantially impair
a person’s ability to perceive reality or adapt to it.”24 The legislature further explained
that “[t]here are many mental disorders defined in psychiatry . . . which, though they
affect behavior, are not of the severity or magnitude necessary to qualify” as a mental
disease or defect for purposes of AS 12.47.25 Examples of these disorders are “drug
addictions, posttraumatic stress disorders, conduct disorders, dissociative disorders,
psychosexual disorders, and impulse control disorders.”26
              In this case, Dr. Craig opined that, at the time Dorsey engaged in sexual
contact with S.W., he was experiencing a “mild transient delirium” from the ingestion
of the prescription muscle relaxant, Zanaflex. Dr. Craig analogized this “mild” delirium
to the level of delirium that a person might experience after consuming between two and
four martinis. The delirium was fleeting in nature and caused Dorsey to experience a
“clouding of consciousness” and to behave in a “disinhibited manner.” Given the
legislature’s examples of what does, and does not, qualify as a “mental disease or

   23
        AS 12.47.130(5). The term “‘mental disease or defect’ also includes intellectual and
developmental disabilities that result in significantly below average general intellectual
functioning that impairs a person’s ability to adapt to or cope with the ordinary demands of
life.” Id.
   24
        1982 House Journal Supp. No. 64 (June 2), at 8.
   25
        Id.
   26
        Id.

                                          – 14 –                                       2689
defect,” and the fact that this definition is intended to include only “major mental
disorders,” we agree with the parties that the “mild transient delirium” diagnosed by
Dr. Craig does not meet the statutory definition. We therefore conclude that the court
erred in equating Dorsey’s proposed involuntary intoxication defense with a “guilty but
mentally ill” verdict.
                   But the court’s error does not necessarily mean that Dorsey was entitled to
present the defense he proposed. Given the way Dorsey framed his defense, and the
evidence he presented in support of it, we agree with the court that Dorsey’s proposed
defense did not absolve Dorsey of criminal liability under our law, and he was therefore
not entitled to the jury instructions he proposed.
                   The defense of involuntary intoxication is not codified in Alaska law, but
both the Alaska Supreme Court and this Court have recognized it as a common law
defense. In 1982, in Evans v. State, the Alaska Supreme Court wrote, “The case law
is . . . clear that involuntary intoxication does constitute a valid defense. This is most
clearly shown when the intoxication is the result of the force, duress, fraud, or
contrivances of another.”27 Twenty years later, we cited Evans for the proposition that
Alaska case law recognizes the defense of involuntary intoxication.28 But we also
recognized that the contours of this defense have not been clearly defined under Alaska
law.29
                   Since then, we have addressed claims of involuntary (or unwitting)
intoxication resulting from the ingestion of prescription or other medication in two
separate contexts.


   27
         Evans v. State, 645 P.2d 155, 159 (Alaska 1982) (citation omitted).
   28
         State v. Simpson, 53 P.3d 165, 167 (Alaska App. 2002).
   29
         See id.

                                              – 15 –                                     2689
               One situation has arisen when the defendant claimed that his conduct was
involuntary — that is, that he did not consciously commit the actus reus of the charged
offense. In State v. Simpson, we recognized that the voluntariness of a defendant’s
conduct is an “implicit element of all crimes,” and if it “is actively disputed, the
government must prove it.”30 This requirement is “grounded in the constitutional
requirement that the State prove all elements of a crime beyond a reasonable doubt,”31
for there can be no criminal liability without a voluntary act.32
               Thus, in Wagner v. State, where the defendant claimed that his consumption
of zolpidem (a sedative sold under the brand name Ambien) caused him to sleep-drive,
we recognized the validity of Wagner’s proposed involuntariness defense on the ground
that unconscious conduct negated the crime’s actus reus.33 We held that Wagner would
have a valid defense to the charges of driving under the influence and driving with a
revoked license if “(1) he took a prescription dose of zolpidem, (2) he was rendered
unconscious by this drug and engaged in sleep-driving, and (3) he neither knew nor had
reason to anticipate that the drug would have this effect.”34
               A second situation has arisen when the defendant claimed that he was
unaware of the intoxicating nature of the substance he ingested, negating a culpable
mental state associated with an essential element of the charged offense. In Solomon v.

   30
        Id. at 169.
   31
        Palmer v. State, 379 P.3d 981, 989 (Alaska App. 2016).
   32
        AS 11.81.600(a) (“The minimal requirement for criminal liability is the performance
by a person of conduct that includes a voluntary act or the omission to perform an act that the
person is capable of performing.”); State v. Hazelwood, 946 P.2d 875, 879 (Alaska 1997)
(“[I]t is always a defense to prosecution that the conduct was not voluntary.”).
   33
        Wagner v. State, 390 P.3d 1179, 1182 (Alaska App. 2017).
   34
        Id.

                                            – 16 –                                        2689
State, the defendant admitted that he drove while intoxicated but claimed that he had
ingested a substance that he did not know was an intoxicant (Nyquil cold medicine).35
We held that, in a prosecution for driving under the influence, a defendant is entitled to
a jury instruction on involuntary intoxication if “there is evidence that the defendant
unwittingly became intoxicated because of a reasonable, non-negligent mistake about the
intoxicating nature of the beverage or substance they ingested.”36
              As framed in the trial court, Dorsey’s proposed defense did not fall into
either of these categories — i.e., negation of the actus reus due to an unconscious act,
or negation of a mens rea requirement. Dorsey’s expert, Dr. Craig, opined that Dorsey’s
conduct was “purposeful” — that Dorsey was aware of what he was doing and that, to
the extent he engaged in sexual contact, he did so knowingly. In other words, Dorsey
was conscious throughout the incident. As a result, Dorsey’s attorney specifically
disclaimed any argument that Dorsey acted involuntarily or did not possess the necessary
culpable mental state, stating that he most likely “knew what he was doing.” And unlike
in a driving under the influence case, where a defendant may defend on the ground that
he made a reasonable, non-negligent mistake about the intoxicating nature of the
substance he consumed, the ingestion of an intoxicant is not an essential element of
second-degree sexual assault.


   35
        Solomon v. State, 227 P.3d 461, 462 (Alaska App. 2010).
   36
       Id. at 468; see also Commonwealth v. Wallace, 439 N.E.2d 848, 853 (Mass. App.
1982) (holding that “[t]he defendant, on a new trial, will be entitled to an instruction that he
may not be convicted” in a driving while intoxicated case “unless he knew or had reason to
know of the possible effects of the drug on his driving abilities”); cf. Commonwealth v.
Smith, 831 A.2d 636, 640 (Pa. App. 2003) (holding that, where the defendant voluntarily
consumed alcohol and prescription medication without regard for its “synergistic effect,” the
defendant did not establish an involuntary intoxication defense to driving under the
influence).

                                            – 17 –                                         2689
               In short, Dorsey did not argue that his involuntary intoxication called into
question any of the essential elements of the charged offense — either the actus reus or
the applicable mental states.
               Instead, Dorsey essentially argued that, although he committed the conduct
with which he was charged, his behavior should be excused because, due to an adverse
reaction to prescription medication, he could not conform his conduct to the requirements
of the law.37 But as we recognized in Simpson,38 leading commentators in the criminal
law have explained that the excuse form of the involuntary intoxication defense is only
available if the intoxication “puts the defendant in a state of mind which resembles
insanity” under that jurisdiction’s legal test for insanity.39            Consistent with this
commentary, multiple jurisdictions have held that involuntary intoxication constitutes
a defense (separate and apart from a claim that the defendant acted unconsciously or was




   37
       Cf. Hart v. State, 702 P.2d 651, 655-56 (Alaska App. 1985) (distinguishing the
insanity statute under AS 12.47.010 from a claim of unconscious or involuntary action and
a claim that the defendant could not form the culpable mens rea).
   38
        See State v. Simpson, 53 P.3d 165, 167 (Alaska App. 2002).
   39
       2 Wayne R. LaFave, Substantive Criminal Law § 9.5(g), at 66 (3d ed. 2017)
(“Involuntary intoxication . . . does constitute a defense if it puts the defendant in such a state
of mind, e.g., so that he does not know the nature and quality of his act or know that his act
is wrong, in a jurisdiction which has adopted the M’Naghten test for insanity.”); Rollin M.
Perkins & Ronald N. Boyce, Criminal Law, at 1005 (3d ed. 1982) (“[The defendant] does
not have criminal capacity if his mind is so deranged for the moment that he is unable ‘to
know what he is doing and that it is wrong,’ and if the particular jurisdiction goes beyond the
right-wrong rule in dealing with insanity it should do likewise in cases of involuntary
intoxication.” (citations omitted)).

                                              – 18 –                                         2689
unable to form the necessary mens rea) only when the intoxication placed the defendant
in a state of mind sufficient to meet that jurisdiction’s test for insanity.40
              The problem for Dorsey is that Alaska’s definition of insanity under
AS 12.47.010 no longer includes those defendants who lack the substantial capacity to
conform their conduct to the requirements of the law — the so-called “volitional” prong
of the American Law Institute’s test for insanity in the Model Penal Code.
              Under the A.L.I. “substantial capacity” test for insanity, a defendant is
absolved of criminal liability if, as a result of a mental disease or defect, the defendant



   40
        United States v. F.D.L., 836 F.2d 1113, 1116-17 (8th Cir. 1988) (recognizing that
courts that have addressed the defense of involuntary intoxication have defined it “in
essentially the same terms as insanity”); Brancaccio v. State, 698 So.2d 597, 599 (Fla. App.
1997) (“Generally speaking, an accused may be completely relieved of criminal
responsibility if, because of involuntary intoxication, he was temporarily rendered legally
insane at the time he committed the offense.”) (internal quotation omitted); Heyward v. State,
470 N.E.2d 63, 64 (Ind. 1984) (holding that, to operate as a complete defense excusing a
criminal act, involuntary intoxication “must have at least temporarily put the accused into a
state of mind which resembled insanity”); People v. Wilkins, 459 N.W.2d 57, 60 (Mich. App.
1990) (holding that “involuntary intoxication is a defense included within the ambit of the
insanity defense”); City of Minneapolis v. Altimus, 238 N.W.2d 851, 858 (Minn. 1976)
(holding that, in the absence of an express statute specifically addressing involuntary
intoxication, the defense “should be allowed only in case[s] where the defendant at the time
of committing the alleged criminal act was laboring under such a defect of reason because
of a mental deficiency caused by involuntary intoxication as not to know the nature of his act,
or that it was wrong”); Jones v. State, 648 P.2d 1251, 1258 (Okla. App. 1982) (“Involuntary
intoxication is a complete defense where the defendant is so intoxicated that he is unable to
distinguish between right and wrong, the same standard as applied in an insanity defense.”);
State v. Mriglot, 564 P.2d 784, 786 (Wash. 1977) (en banc) (“Since involuntary intoxication
acts to excuse the criminality of an act, it must rise to the level of insanity, which in this
jurisdiction is determined by the M’Naghten test.”), discussed in State v. Stacy, 326 P.3d 136,
145 (Wash. App. 2014); but see People v. Garcia, 113 P.3d 775, 783 (Colo. 2005) (holding
that involuntary intoxication and insanity are legally separate and distinct defenses, where
both were set out separately in Colorado statute).

                                            – 19 –                                        2689
falls within one of two prongs.41 The first prong is cognitive: that the defendant lacks
the substantial capacity to appreciate the wrongfulness of his conduct.42 The second
prong is volitional: that the defendant lacks the substantial capacity to conform his
conduct to the requirements of the law.43
              Prior to 1982, Alaska’s insanity statute codified both prongs of the A.L.I.
“substantial capacity” test.44 But in 1982, the legislature dramatically narrowed Alaska’s
definition of insanity and created a new category of “guilty but mentally ill” defendants;
this new category “includes everyone who previously would have been relieved from
criminal responsibility by virtue of the A.L.I. test.”45
              Accordingly, those defendants who satisfy the “volitional” prong of the
A.L.I. test — i.e., those who, as a result of a mental disease or defect, lacked the
substantial capacity to conform their conduct to the requirements of the law — are no
longer absolved of criminal liability (and found not guilty by reason of insanity); they
instead fall into the category of “guilty but mentally ill.”46
              Here, Dorsey claimed that he was entitled to pursue an involuntary
intoxication defense because he was unable to conform his conduct to the requirements


   41
     Model Penal Code § 4.01 (Am. Law Inst., Proposed Official Draft 1962); see also 1
Wayne R. LaFave, Substantive Criminal Law § 7.5(a), at 755-58 (3d ed. 2017).
   42
        Model Penal Code § 4.01(1).
   43
        Id.
   44
      See former AS 12.45.083(a) (pre-1982 version); Schade v. State, 512 P.2d 907, 912
(Alaska 1973); Hart v. State, 702 P.2d 651, 657 (Alaska App. 1985).
   45
        Hart, 702 P.2d at 657 (citing AS 12.47.030).
   46
       See AS 12.47.030. Only those defendants who, as a result of a mental disease or
defect, are “unable . . . to appreciate the nature and quality of [their criminal] conduct”
qualify for the insanity defense under current law. AS 12.47.010(a).

                                           – 20 –                                     2689
of the law after he unwittingly became intoxicated from his ingestion of Zanaflex. This
assertion may have been legally sufficient to claim involuntary intoxication before the
1982 change in law, but the Alaska legislature has now determined that this type of
irresistible impulse — even when it stems from a mental disease or defect — does not
absolve a defendant of criminal liability. And, despite the general view that the excuse
form of the involuntary intoxication defense relies on a jurisdiction’s own legal test for
insanity, the Alaska legislature has not enacted a separate statute addressing this type of
involuntary intoxication defense in the wake of its statutory change to the insanity
statute.47
              We note that Dorsey’s attorneys submitted proposed jury instructions that
included the two prongs of the A.L.I. test for involuntary intoxication as set out in
Section 2.08(4) of the Model Penal Code, and with those instructions, attached a copy
of Model Penal Code Section 2.08.48 But the Explanatory Note that accompanies this



   47
        Some states have enacted such statutes. See, e.g., People v. Garcia, 113 P.3d 775, 780
(Colo. 2005) (recognizing that the affirmative defense of involuntary intoxication is
expressly set out in Colorado statute: “A person is not criminally responsible for his conduct
if, by reason of intoxication that is not self-induced at the time he acts, he lacks capacity to
conform his conduct to the requirements of the law.” (quoting Colo. Rev. Stat. § 18-1­
804(3)); State v. Sette, 611 A.2d 1129, 1136 (N.J. App. 1992) (recognizing that the
affirmative defense of involuntary intoxication is expressly set out in New Jersey statute:
“Intoxication which (1) is not self-induced or (2) is pathological is an affirmative defense if
by reason of such intoxication the actor at the time of his conduct did not know the nature
and quality of the act he was doing, or if he did know it, that he did not know what he was
doing was wrong.”) (quoting N.J. Stat. Ann. 2C:2-8d); see also Haw. Rev. Stat. § 702-230;
720 Ill. Comp. Stat. 5/6-3; Kan. Stat. Ann. § 21-5205(a).
   48
        See Model Penal Code § 2.08(4) (Proposed Official Draft 1962) (providing that
intoxication that is not self-induced is an affirmative defense “if by reason of such
intoxication the actor at the time of his conduct lacks substantial capacity either to appreciate
its criminality [wrongfulness] or to conform his conduct to the requirements of the law”).

                                             – 21 –                                         2689
section of the Model Penal Code states that the involuntary intoxication defense is
intended to be “coextensive with the defense of irresponsibility by reason of mental
disease or defect” set out in Section 4.01 of the Model Penal Code.49 This is the precise
defense that our legislature has rejected for our own insanity statute. Given our rejection
of the A.L.I. test for insanity, Dorsey’s proposed involuntary intoxication defense was
not a viable defense under Alaska law.50
              (See Mendenhall v. State, 77 S.W.3d 815, 817-18 (Tex. Crim. App. 2002),
where the Texas Court of Criminal Appeals reached a similar conclusion following the
Texas legislature’s amendment of the insanity statute to exclude the volitional prong of
the A.L.I. test for insanity.)
              On appeal, Dorsey reframes his defense as a mens rea defense. That is,
Dorsey contends that he was entitled to argue that his unwitting intoxication negated the
culpable mental states for second-degree sexual assault — i.e., that he “knowingly”
engaged in sexual contact and “recklessly” disregarded S.W.’s lack of consent. Dorsey
notes that, at one point, the trial court stated that under Alaska law, intoxication does not
negate the mental state of “knowingly,” and he argues that the court failed to distinguish
between voluntary intoxication and involuntary intoxication. In response, the State


   49
        Model Penal Code § 2.08(4), Explanatory Note. The Model Penal Code makes clear
that “[i]ntoxication does not, in itself, constitute mental disease,” within the meaning of the
defense of irresponsibility by reason of mental disease or defect — but that involuntary
intoxication excuses a defendant’s conduct “if the resulting incapacitation is as extreme as
that which would establish irresponsibility had it resulted from mental disease.” Model Penal
Code § 2.08(3) & cmt. 3 (emphasis added).
   50
        See Paul H. Robinson, 2 Criminal Law Defenses § 176(c), at 341 (1984 & Supp.
2020) (“If a person who suffers from a psychological disorder which does no more than to
make lawful behavior difficult has no defense to [a] crime, an intoxicated person ought not
to be in a better position even though his intoxication is involuntary.”) (quoting M. Paulsen,
Intoxication as a Defense to Crime, 1961 U. Ill. L.F. 1, 19 (1961)).

                                            – 22 –                                        2689
contends that evidence of intoxication — whether voluntary or involuntary — cannot
negate the mental states of “knowingly” and “recklessly.”
               There is no dispute that a defendant cannot rely on voluntary intoxication
to negate a mental state of “knowingly” or “recklessly.”51 But we have not previously
decided whether evidence of involuntary or unwitting intoxication can negate these
mental states.52
               We have no need to reach this issue here. As we noted earlier, Dorsey’s
proposed jury instructions and arguments in the trial court make clear that he was not
seeking to rely on involuntary intoxication to negate his mental state, but rather to excuse
his conduct.
               We acknowledge that, at one point, one of Dorsey’s attorneys asserted that
his proposed defense related to the culpable mental state. But in context, this appears to
have been a reference to Dorsey’s mental state generally, and not to any particular mens
rea element of second-degree sexual assault. For example, the same attorney conceded
that Dr. Craig would testify that Dorsey “knew what he was doing.” Indeed, Dr. Craig
himself testified (as part of Dorsey’s offer of proof) that Dorsey’s conduct was


   51
       See AS 11.81.630 (providing that “[v]oluntary intoxication is not a defense to a
prosecution for an offense,” although “evidence that the defendant was intoxicated may be
offered . . . to negate an element of an offense that requires that the defendant intentionally
cause a result” (emphasis added)).
   52
       In past cases, we have often specified “voluntary” intoxication when referring to the
intoxication preclusion set out in the definitions of “knowingly” and “recklessly” in
AS 11.81.900(a). See, e.g., Waterman v. State, 342 P.3d 1261, 1269 (Alaska App. 2015);
Jager v. State, 748 P.2d 1172, 1178 (Alaska App. 1988); Wright v. State, 656 P.2d 1226,
1227 (Alaska App. 1983); see also Jeffries v. State, 169 P.3d 913, 920 (Alaska 2007)
(recognizing that AS 11.81.900(a)(2) “defines the culpable mental state ‘knowingly’ to
require a finding of knowing conduct when the defendant’s failure to perceive surrounding
circumstances results from voluntary intoxication”).

                                            – 23 –                                        2689
“purposeful” — that Dorsey was aware of what he was doing and that, to the extent he
engaged in sexual contact, he did so knowingly. (Indeed, given Dr. Craig’s testimony,
the judge who presided over Dorsey’s first trial found that Dorsey’s purported
intoxication was not relevant to negating the mental states of the charged offense.) And,
as noted above, the jury instructions proposed by Dorsey presented the excuse form of
the defense. Thus, any potential error by the trial court in ruling that involuntary
intoxication cannot negate the mental states of “knowingly” and “recklessly” does not
require reversal of Dorsey’s conviction.
              In summary, the legislature’s decision to move the volitional prong of the
A.L.I. test from the insanity statute to the “guilty but mentally ill” statute contributed to
the trial court’s ruling that Dorsey’s involuntary intoxication defense, which he offered
as a form of excuse, would trigger a “guilty but mentally ill” jury instruction. Because
Dorsey was not suffering from a qualifying “mental disease or defect,” this was
incorrect. But the court was correct that Dorsey’s defense, as presented, did not absolve
him of criminal liability under existing Alaska law. We therefore conclude that the error
in the trial court’s ruling was harmless beyond a reasonable doubt.53




   53
       Because of our resolution of this claim, we need not address the State’s argument that
Dorsey’s involuntary intoxication defense improperly rested on Dorsey’s inadmissible
hearsay statements to Dr. Craig that he had taken Zanaflex for the first time a few hours
before the sexual assault.

                                           – 24 –                                       2689
        Why we conclude that we must remand for reconsideration of Dorsey’s
        proposed mitigating factor that his conduct was “among the least serious
        conduct included in the definition of the offense”
              As a first felony offender, Dorsey faced a presumptive sentencing range of
5 to 15 years for his second-degree sexual assault conviction.54 He asked the court to
find that his conduct was “among the least serious conduct included in the definition of
the offense” under AS 12.55.155(d)(9), but the court rejected this proposed mitigator.
Because the court did not find any other mitigating factors, the court was not authorized
to impose a sentence below the low end of the presumptive range.55
              In rejecting the “least serious” mitigator, the sentencing court found
“because the victim was a stranger and because [the incident] occurred in [the] daytime
in a location where people have a right to expect a certain amount of safety, that in fact
[Dorsey’s act] was extremely serious conduct.” In addition, the judge (who did not
preside over either of Dorsey’s trials) stated that he had reviewed the trial testimony to
get a sense whether he would consider Dorsey’s conduct “not serious conduct.”
              But as we explained in Simants v. State, application of the (d)(9) mitigator
to a particular sexual offense “does not mean that the [offense] is somehow ‘not serious’
or that the victim has not been harmed.”56 Instead, we explained that “the determination
of the ‘seriousness’ of the defendant’s conduct is a relative one — the defendant’s
conduct is considered ‘among the least serious’ only in contrast to the range of conduct
included within the definition of the offense.”57



   54
        AS 12.55.125(i)(3)(A).
   55
        AS 12.55.155(a)(1).
   56
        Simants v. State, 329 P.3d 1033, 1036 (Alaska App. 2014).
   57
        Id.

                                          – 25 –                                     2689
              Here, the sentencing court did not conduct this analysis. That is, the court
did not compare Dorsey’s conduct, and the factual circumstances surrounding that
conduct, to the range of conduct included within the definition of the offense.
              The question was not, as the court suggested, whether Dorsey’s conduct
was “not serious.” The question was whether the conduct in this case — conduct that
involved hand-to-genital contact in a public place over the course of several seconds —
was among the least serious when compared to the range of conduct included within the
definition of the offense.58
              Because the court did not employ the proper analysis when evaluating this
mitigator, we remand Dorsey’s case for reconsideration of whether Dorsey’s conduct
was, under AS 12.55.155(d)(9), among the least serious within the definition of second-
degree sexual assault.


        Conclusion
              We AFFIRM Dorsey’s conviction. We VACATE the court’s denial of the
AS 12.55.155(d)(9) mitigator at sentencing, and we REMAND Dorsey’s case to the
superior court for reconsideration of this mitigator. We do not retain jurisdiction.




   58
        See Michael v. State, 115 P.3d 517, 521 (Alaska 2005) (Bryner, J., concurring) (“[B]y
any realistic measure, Michael’s overall conduct ranks among the least serious within the
class of defendants actually convicted of first-degree sexual assault.”) (emphasis in original);
Voyles v. State, 2017 WL 2709730, at *5 (Alaska App. June 21, 2017) (unpublished)
(concluding that the defendant’s “single, minimal act of digital penetration . . . . qualified as
among the least serious conduct included in the definition of first-degree sexual abuse of a
minor”) (emphasis in original).

                                             – 26 –                                        2689